Callahan, J. (dissenting).
I concur with the finding of Special Term. I perceive the majority view of CPLR 321 (subd [c]) as too narrow. The purpose of the statute (CPLR 321, subd [c]) is to afford a person, who has, through no act or fault of her own, been deprived of the services of her counsel, a reasonable opportunity to obtain new counsel. In my view the relief should not be limited to only those matters which are in litigation. Such application is discriminatory and grossly unreasonable, especially in this case when plaintiff has initiated her claim by a timely filing of a notice of claim with defendant. To deny this New Yorker any consideration under these circumstances is unjust and contrary to the intent of the statute. Since her attorney was suspended from the practice of law after plaintiff initiated her claim by filing a notice of claim with defendant, plaintiff should be afforded the benefit of the statute. (Appeal from order of Supreme Court, Erie County, Ricotta, J. — summary judgment.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.